Citation Nr: 1636874	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-32 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1969 to November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) Regional Office (RO).

On his appeal on a VA Form 9 dated in October 2013, the Veteran indicated that he desired a Board video conference hearing.  The RO scheduled the hearing for September 2016.  However, in a submission dated that same month, the Veteran requested to withdraw his pending Board video conference hearing.  Accordingly, the Board considers the request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to pursue the claims for entitlement to service connection for bilateral hearing loss, tinnitus, PTSD, or a sleep disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of entitlement to service connection for tinnitus, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).
3.  The criteria for withdrawal of the issue of entitlement to service connection for PTSD, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the issue of entitlement to service connection for a sleep disorder, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  In the present case, the Veteran, in a September 2016 submission, wrote that he wanted to withdraw his pending VA video conference hearing and the claims that coincided with this hearing (bilateral hearing loss, tinnitus, PTSD, and a sleep disorder).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.












	(CONTINUED ON NEXT PAGE)
ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.

The appeal of entitlement to service connection for PTSD is dismissed.

The appeal of entitlement to service connection for a sleep disorder is dismissed.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


